Citation Nr: 1642014	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to January 1981, and from March 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing in August 2016 before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development in accordance with VA's duty to assist, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA medical opinion must be obtained.  The opinion rendered in the January 2011 VA examination report is not sufficient to make an informed decision.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure because audiograms in service reflected normal hearing.  The examiner further stated that the Veteran's current hearing loss is similar to what might be expected due to age and occupational noise exposure.  

The examiner did not explain why normal hearing reflected on service audiograms made it unlikely that the Veteran's current hearing loss was related to in-service noise exposure.  An opinion that simply cites data and then offers a conclusion without explaining how the data support the conclusion generally is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  

Further, the examiner appeared to attribute the Veteran's hearing loss in part to occupational noise exposure.  However, there is no evidence that the Veteran had significant post-service occupational noise exposure.  

Finally, the examiner did not explain why the fact that the Veteran's hearing loss was similar to what might be expected due to age and occupational noise exposure supported the conclusion that it was less likely than not related to significant noise exposure during active service as a canon crewmember.  See id.

With regard to tinnitus, the examiner did not explain why normal audiograms during service and the fact that the Veteran's hearing loss was similar to what would be expected due to age and occupational noise exposure supported the conclusion that tinnitus was less likely than not related to in-service noise exposure.  Moreover, the examiner did not account for the fact that the Veteran has reported a longstanding history of tinnitus (a January 2011 VA treatment record reflects the Veteran's report that tinnitus had been present for more than twenty years), and that the evidence does not show occupational noise exposure. 

Accordingly, a new VA opinion must be obtained that addresses the deficiencies in the January 2011 opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board notes that there is no separation examination report of record.  The National Personnel Records Center (NPRC) stated that all available service treatment records (STRs) were mailed to VA.  See April 2009 VA Form 21-3101.  There is no indication that any STRs are missing.  It may be that the Veteran did not undergo a separation examination, or that a report of that examination does not exist.  Nevertheless, in the event that one does exist and is still outstanding, the AOJ should specifically request the Veteran's separation examination report from the NPRC.  If a negative response is received, the AOJ should determine whether further efforts are warranted to obtain this record.  If not, a formal finding of unavailability should be issued for the file. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's separation examination report from the NPRC.  If a negative response is received, the AOJ should determine whether further efforts are warranted to obtain this record.  If not, a formal finding of unavailability should be issued for the file. 

2. Then, obtain a new VA medical opinion from an audiologist as to whether it is at least as likely as not (50% probability or more) that the Veteran's hearing loss and/or tinnitus are related to in-service noise exposure, or whether such a relationship is unlikely (i.e. less likely than not).  The claims file must be made available to the audiologist for review.  

If the examiner finds that normal audiograms during service make it unlikely that the Veteran's current hearing loss is related to in-service noise exposure, the examiner must specifically explain why.  The examiner must also consider that there is no evidence of significant post-service occupational noise exposure. 

The examiner must provide an opinion specific to the Veteran's tinnitus, including whether it may be related to his hearing loss or military noise exposure. 

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




